ICJ_085_MaritimeDelimitation_GNB_SEN_1995-11-08_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ENTRE LA GUINEE-BISSAU ET LE SENEGAL

(GUINEE-BISSAU c. SENEGAL)

ORDONNANCE DU 8 NOVEMBRE 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
BETWEEN GUINEA-BISSAU AND SENEGAL

(GUINEA-BISSAU v. SENEGAL)

ORDER OF 8 NOVEMBER 1995
Mode officiel de citation:

Délimitation maritime entre la Guinée-Bissau et le Sénégal,
ordonnance du 8 novembre 1995, CIJ. Recueil 1995, p. 423

Official citation:

Maritime Delimitation between Guinea-Bissau and Senegal,
Order of 8 November 1995, LC.J. Reports 1995, p. 423

 

N° de vente:
ISSN 0074-4441 Sales number 667
ISBN 92-1-070731-1

 

 

 
423

INTERNATIONAL COURT OF JUSTICE

YEAR 1995

8 November 1995

CASE CONCERNING MARITIME DELIMITATION
BETWEEN GUINEA-BISSAU AND SENEGAL

(GUINEA-BISSAU v. SENEGAL)

ORDER

Present: President BEDJAOUI; Vice-President SCHWEBEL; Judges ODA,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,  RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
FERRARI BRAVO, HIGGINS; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticle 89 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
12 March 1991 by the Republic of Guinea-Bissau instituting proceedings
against the Republic of Senegal in respect of a dispute concerning the
maritime delimitation between the two States;

Whereas this Application was immediately communicated to the Sene-
galese Government, pursuant to Article 40, paragraph 2, of the Statute of
the Court and whereas the Members of the United Nations, and also any
other States entitled to appear before the Court, were notified pursuant
to Article 40, paragraph 3, of the Statute;

Whereas in that Application Guinea-Bissau, referring to the proceed-
ings pending before the Court in the case concerning the Arbitral Award
of 31 July 1989 (Guinea-Bissau v. Senegal), stated that “when those first

4
MARITIME DELIMITATION (ORDER 8 XI 95) 424

proceedings are concluded, and whatever the outcome, the delimitation
of all the maritime territories will still not have been effected”; whereas in
that Application Guinea-Bissau founded the jurisdiction of the Court on
the declarations of acceptance of the compulsory jurisdiction of the
Court made by the two States pursuant to Article 36, paragraph 2, of the
Statute, while recognizing that if, when the above-mentioned proceedings
were concluded, the Court were to find the Award of 31 July 1989 to be
inexistent or null and void, the dispute now submitted to it “would, in
every respect, be the one that was the subject of [the] Arbitration Agree-
ment [of] 12 March 1985” and that “[iJn that case, because of the reser-
vations made by Senegal, its declaration of acceptance of the jurisdiction
of the Court... would not apply” and that the Application would then
be submitted to the Court on the basis of Article 38, paragraph 5, of the
Rules; and whereas at the end of its Application Guinea-Bissau asked the
Court to adjudge and declare:

“What should be, on the basis of the international law of the
sea and of all the relevant elements of the case, including the future
decision of the Court in the case concerning the arbitral “award”
of 31 July 1989, the line (to be drawn on a map) delimiting all the
maritime territories appertaining respectively to Guinea-Bissau and
Senegal”;

Whereas the two Parties each appointed an Agent, Guinea-Bissau by a
letter dated 12 March 1991 from its Ambassador to the Netherlands,
with which the Application was enclosed, and Senegal by a letter dated
29 March 1991 from its Ambassador to the Netherlands, in which a com-
munication from the Senegalese Minister for Foreign Affairs was tran-
scribed; and whereas in that communication it was indicated, inter alia,
that the fact, for Senegal, of its having appointed an Agent “[did] not
imply acceptance on its part of the new proceedings set in motion by
Guinea-Bissau”, Senegal expressing “here and now every reservation as
to the admissibility of this fresh claim, and possibly as to the Court’s
jurisdiction” ;

Whereas at a meeting held by the President of the Court with the
representatives of the Parties on 5 April 1991, the latter agreed that no
measure should be taken in the case until the Court had delivered its deci-
sion in the case concerning the Arbitral Award of 31 July 1989; whereas
the Court delivered its Judgment in that case on 12 November 1991 and
whereas, among other things, it indicated in paragraph 68 of that Judg-
ment that it considered it

“highly desirable that the elements of the dispute that were not
settled by the Arbitrai Award of 31 July 1989 be resolved as soon as
possible, as both Parties desire” (1 C.J. Reports 1991, p. 75);

and whereas at a meeting held by the President with the representatives
of the Parties on 28 February 1992, the latter requested that no time-limit

5
MARITIME DELIMITATION (ORDER 8 XI 95) 425

be fixed for the initial pleadings in the case, pending the outcome of nego-
tiations on the question of maritime delimitation, which were to continue
for six months in the first instance;

Whereas at a meeting held by the President with the representatives of
the Parties on 6 October 1992, the latter stated that some progress had
been made towards an agreement and that the two Parties jointly
requested that a further period of three months, with a possible further
extension of three months, be allowed for continuation of the negotia-
tions;

Whereas after several exchanges of letters between the Registry and the
Parties, and the granting to the latter of further extensions, the President
received their representatives on 10 March 1994 and whereas on that
occasion the representatives handed the President the text of an agree-
ment entitled “Accord de gestion et de coopération entre le Gouvernement
de la République de Guinée-Bissau et le Gouvernement de la République
du Sénégal”, done at Dakar on 14 October 1993 and signed by the two
Heads of State; whereas this agreement provided, inter alia, for the joint
exploitation, by the two Parties, of a “maritime zone situated between
the 268° and 220° azimuths drawn from Cape Roxo” (Art. 1), and the
establishment of an “International Agency for the exploitation of the
zone” (Art. 4), and whereas that agreement stated that it would enter into
force “upon conclusion of the agreement concerning the establishment
and functioning of the International Agency and with the exchange of the
instruments of ratification of both agreements by both States” (Art. 7);
and whereas in letters dated 16 March 1994, addressed to the Presidents
of both States, the President of the Court expressed his satisfaction and
informed them that the case would be removed from the list, in accord-
ance with the terms of the Rules of Court, as soon as the Parties had
notified him of their decision to discontinue the proceedings;

Whereas at a meeting held by the President with the representatives of
the Parties on 1 November 1995, the latter furnished him with an addi-
tional copy of the above-mentioned agreement as well as the text of a
“Protocole d’accord ayant trait à l’organisation et au fonctionnement de
Pagence de gestion et de coopération entre la République du Sénégal et la
République de Guinée-Bissau instituée par accord du 14 octobre 1993”,
done at Bissau on 12 June 1995 and signed by the two Heads of State;
and whereas the representatives at the same time notified him of the deci-
sions of their Governments to discontinue the proceedings and whereas
the President asked them to confirm that decision in writing to the Court
in whatever manner they deemed most appropriate;

Whereas by a letter of 2 November 1995, received in the Registry the
same day, the Agent of Guinea-Bissau, referring to Article 89 of the
Rules of Court, confirmed that his Government, by virtue of the agree-
ment reached by the two Parties on the disputed zone, had decided to
discontinue the proceedings instituted by its Application dated 12 March
1991;
MARITIME DELIMITATION (ORDER 8 XI 95) 426

Whereas a copy of that letter was communicated to the Agent of
Senegal directly by the Agent of Guinea-Bissau and after receipt of that
letter by the Registrar; and whereas by a letter dated 6 November 1995,
which arrived in the Registry the same day by facsimile, the Agent of
Senegal confirmed that his Government “agreed to the discontinuance of
proceedings”,

Places on record the discontinuance by the Republic of Guinea-Bissau
of the proceedings instituted by the Application filed on 12 March 1991;
and

Orders that the case be removed from the list.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eighth day of November, one thousand
nine hundred and ninety-five, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Republic of Guinea-Bissau and the Government of the
Republic of Senegal, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
